United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2732
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Donald Douglas Gorge,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 5, 2012
                                Filed: April 10, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      In accordance with a plea agreement, Donald Gorge pleaded guilty to attempted
receipt of child pornography in violation of 18 U.S.C. § 2252(a)(2). This subjected
him to a statutory imprisonment range of 5-20 years. The district court1 calculated a
Guidelines range of 210-240 months, and sentenced him to 180 months in prison. On
appeal, Gorge’s counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), in which she seeks to withdraw and challenges the reasonableness of the



      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
sentence. In supplemental pro se submissions, Gorge challenges his sentence and
asserts that counsel was ineffective.

       We conclude the district court committed no procedural error in sentencing
Gorge, and--in light of the evidence presented--imposed a substantively reasonable
sentence. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Alvarez,
478 F.3d 864, 868-69 (8th Cir. 2007); United States v. Belflower, 390 F.3d 560, 562
(8th Cir. 2004) (per curiam). We decline to review Gorge’s ineffective-assistance
claim in this direct appeal. See United States v. Looking Cloud, 419 F.3d 781, 788-89
(8th Cir. 2005).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, we grant counsel leave to
withdraw, and we affirm the judgment.
                      ______________________________




                                         -2-